February 8th, 1817,
Judge Roane
pronounced the Court’s opinion.
The Decree is to be affirmed, so far as it dismisses the Bill as to M’Kewan, and to be reversed as to the residue, with the costs against Daniel Conrod; and the cause to be remanded, to enable the plaintiff, as standing in the place of Frederick Con-rod, to redeem the slave in question, after paying the debt comprized in the mortgage, and for the farther purpose of proceeding against the said Frederick Conrod, under his warranty of the slave aforesaid.